Citation Nr: 9902932	
Decision Date: 01/12/99    Archive Date: 02/04/99

DOCKET NO.  98-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This appeal comes to the Board of Veterans Appeals (Board) 
from a March 1998 RO rating decision that denied an increased 
evaluation for the veterans lumbosacral strain (rated 
20 percent).


REMAND

A review of the record shows that Board decisions in 1974 and 
1982 denied service connection for arthritis, described in 
the latter decision as generalized arthritis.  In 1976 
the RO reclassified the disability at issue as lumbosacral 
strain with mild arthritis.  The appellant maintains that 
she has pain associated with her lumbosacral strain that 
produces functional impairment.  She underwent a VA 
examination of the spine in November 1997, but the examiner 
did not assess the impairment due to pain.  VA has the duty 
to provide the veteran with an examination to obtain 
sufficient clinical findings to determine the severity of her 
lumbosacral strain.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
In DeLuca, the United States Court of Veterans Appeals 
(Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

Any reports of the veterans treatment and evaluations for 
lumbosacral strain since 1997 should be obtain in light of 
VAs continuing duty to obtain ongoing treatment records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In light of 
the foregoing, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for low back problems since 1997.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for 
another VA examination of her spine in 
order to determine the severity of her 
lumbosacral strain, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the low back.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should state whether there is 
listing of the whole spine to the 
opposite side, positive Goldthwaites 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity of the 
joint space, or some of the above with 
abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner and 
reviewed prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, she and 
her representative should be sent an 
appropriate supplemental statement of the 
case.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
